Citation Nr: 1117161	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-24 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected chronic sinusitis, status post septoplasty.

2.  Entitlement to an initial compensable evaluation for the service-connected residuals of a bilateral inguinal hernia repair with hydrocele and varicocele.

3.  Entitlement to an initial compensable evaluation for the service-connected benign pilar cyst of the forehead. 

4.  Entitlement to service connection for claimed headaches.

5.  Entitlement to service connection for claimed chronic nose bleeds.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to March 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the RO, which granted service connection for chronic sinusitis, bilateral inguinal hernia repair and a benign pilar cyst of the forehead and assigned initial noncompensable evaluations effective on March 16, 2006, the day following separation from active military service.   

The same decision also denied the original claims of service connection for headaches and nosebleeds.

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in September 2010.  The transcript has been associated with the claims folder.  


The claims for increase and service connection for headaches are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran currently is not shown to have recurrent nose bleeds of service origin that are separate and distinct from those rated as part of the service-connected chronic sinusitis, status post septoplasty.  


CONCLUSION OF LAW

The Veteran does not a discrete disability manifested by recurrent nose bleeds due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A.§§ 1110, 1131, 5107; 38 C.F.R.§ 3.303 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he experienced recurrent nose bleeds during service.  However, the Board finds, on review of the record, no showing of nose bleeds, other than those that may be manifestations of the already service-connected chronic sinusitis, status post septoplasty.  

The medical records show that, during service, the Veteran underwent a septoplasty, right inferior turbinate submucous resection and a left middle turbinate trimming at a private medical facility in July 2005.  He had reported having a long history of nasal congestion, difficulty breathing through the nose and headaches.  He did not report having nose bleeds at that time.  

When examined by VA in September 2006, the Veteran reported having headaches associated with his sinusitis.  He also complained of having morning purulent drainage, but did not report any nose bleeding.  
When seen by VA in May 2007, the Veteran was evaluated for multiple medical problems, including headaches.  Significantly, he denied having nasal or sinus discharge, obstruction or epistaxis.  When seen at VA in November 2007, he complained of chronic allergies.  

At the recent hearing, the Veteran provided credible testimony about having drainage, crusting and nose bleeds on a daily basis, but related these manifestations to sinusitis, for which he was being treated by his private doctor with medication.   

Significantly, following service, a post service medical record shows that the Veteran was evaluated after being hit in the face with a bat in October 2007, but did not report having any related nose bleeds.  
 
Accordingly, on this record, the Board finds that service connection for a separately ratable disability manifested by recurrent nose bleeds must be denied.  


ORDER

Service connection for claimed chronic nose bleeds is denied.  


REMAND

A determination has been made that additional evidentiary development is necessary in this case.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

A review of the claims folder reveals that there may be missing private medical records.  

In September 2010, the Veteran testified before the Board that he was currently treating with Dr. J in Belle Vernon, Pennsylvania.  BVA Transcript at 3.  While the Veteran indicated he submitted recent treatment notes, they have not been associated with the claims folder.  

The Board would additionally note these records are not listed in the May 2009 statement of the case (SOC).  Such missing private treatment records should be requested and associated with the claims folder, if available.  38 C.F.R. §  3.159(c)(1).

A remand is also necessary to afford the Veteran VA examinations.  Specifically, the Veteran indicated in his September 2010 hearing that his service-connected disabilities had worsened in severity.  

The Veteran's representative previously presented the same argument in the August 2010 Statement of Representative in Appeals Case.  

The last VA general medical examination was in September 2006.  The last skin examination was in March 2008.  The Veteran's claims folder was not present at either examination, which is also problematic considering it is essential in examination of a disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.

The Board cannot ascertain to what extent the disabilities have increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the Veteran's condition or, as in the instant case, when the Veteran asserts that the service-connected disabilities in question have undergone an increase in severity, the prior VA examination reports  may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a) (2010); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

The Board also remands the claim of service connection for headaches for VA examinations.  In this respect, that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran claims that he currently suffers from headaches as a result of being covered with jet fuel.  BVA Transcript at 12.

The service treatment records contain complaints of headaches.  
Post-service, the Veteran has testified that he continues to suffer from headaches since his service.   Based on the foregoing, the criteria under McLendon are met.  

Additionally as the Board is not clear as to whether the Veteran has a disability manifested by nosebleeds and headaches and whether the claimed conditions are a direct result of an incident of service or simply symptoms of the service-connected sinusitis, remand for VA examination is also necessary.  38 U.S.C.A. § 5103A.  

Ongoing VA outpatient treatment records should also be obtained upon Remand.  38 C.F.R. § 3.159(c)(2); ); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, there has been additional VA and private treatment records associated with the claims folder since the May 2009 SOC was issued.  

In Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized the Board's status as "an appellate tribunal."  

The Board is prohibited from considering additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration, unless having an appropriate waiver from the Veteran.

Hence, the most appropriate action is to have the RO initially consider this additional evidence associated with the record following the issuance of the May 2009 SOC as part of its post-remand evidentiary review.

As these matters are being remanded, the AOJ should take efforts to ensure that it provides the Veteran with notice that meets all due process requirements, including those addressed by recent cases from the Court.  

Accordingly, these matter are REMANDED to the RO for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by     38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment for the claimed conditions.  

3.  The RO should take appropriate steps in order to obtain copies of any private clinical records not on file pertaining to treatment of the Veteran for his bilateral knees, to include those from Dr. J in Belle Vernon, Pennsylvania.   

After obtaining the necessary consents, the RO should also take appropriate steps in order to obtain any identified treatment records.  All requests for records and their responses should be clearly delineated in the claims folder.  An additional request must be made if there is no response to the initial request for records. 

4.  After any additional VA medical records have been obtained and incorporated in the claims file, the Veteran should be scheduled for VA examinations to evaluate the severity of the service-connected chronic sinusitis,  residuals of a bilateral inguinal hernia repair with hydrocele and varicocele, and a benign pilar cyst of the forehead.  Prior to the examination, the claims folder must be made available to the examiner for review.  

A notation to the effect that this record review took place must be included in the report of the examiner(s).  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.  

5.  After any additional VA medical records have been obtained and incorporated in the claims file, the Veteran should undergo VA examinations for the purpose of determining the current nature and likely etiology of the claimed headache condition.  Prior to the examination, the claims folder must be made available to the examiner for review.  

A notation to the effect that this record review took place must be included in the report of the examiner(s).  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.  

The appropriate examiner, based on the medical findings and a review of the claims folder, to specifically include the service treatment records and the VA and private medical records, should offer an opinion as to whether any current disability manifested by headaches (separate and distinct from the already service-connected sinusitis, status post septoplasty) is at least as likely as not related to the Veteran's active duty service.  The examiner should explain the extent to which the claimed headaches are symptoms of a service-connected disability, as opposed to separate migraine disorder.    

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655. 

7.  After completing all indicated development to the extent possible, the RO should readjudicate the Veteran's claims in light of all the evidence of record, to include the recently submitted material.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the  Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals


Department of Veterans Affairs


